Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Regarding the restriction requirement filed 04/05/22 and the applicant response filed 06/01/22, the applicant’s arguments are persuasive and the requirement for restriction has been dropped, claims 1-20 are all examined in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halford (US-20140326035).
Regarding claim 1, Halford teaches:
A cure tool for managing thermal cycling of a composite component ([0003]), the cure tool comprising: 
a base plate ([0047]; Fig. 1, #102) comprising a work surface ([0047]; Fig. 1, #110), for supporting the composite component, and a back surface opposite the work surface ([0047]; Fig. 1, #112); 
one or more fins protruding from the back surface of the base plate and in thermal communication with the base plate ([0065] – [0066], [0087] – [0088]; Fig. 4b, #304 and #306); and 
one or more heating elements coupled to each of the one or more fins and configured to selectively provide heat to the base plate ([0053], [0087] – [0088]; Fig. 1, #140; Fig. 4b, #306).

Regarding claim 5, Halford teaches the limitations of claim 1, which claim 5 depends on. Halford further teaches:
each one of the one or more fins protrudes outwardly from the back surface of the base plate a distance ([0088]; Fig. 4b, #306); 
the distances of the one or more fins are substantially the same ([0088]; Fig. 4b, #306); and 
the distances are in the range of between about 0.5 inches and about 5 inches ([0088]; Fig. 4b, #306).

Regarding claim 6, Halford teaches the limitations of claim 1, which claim 6 depends on. Halford further teaches:
each one of one or more fins protrudes outwardly from the back surface of the base plate a distance ([0088]; Fig. 4b, #306); and 
the distance of at least a first one of the one or more fins is different than the distance of at least a second one of the one or more fins ([0088]; Fig. 4b, #306), as seen from the figure, the distance is adjustable and can be set to whatever difference is needed.

Regarding claim 7, Halford teaches the limitations of claim 1, which claim 7 depends on. Halford further teaches:
at least one fin of the one or more fins comprises a planar surface ([0088]; Fig. 4b, #306); and 
at least one heating element of the one or more heating elements is coupled to the planar surface of the at least one fin ([0053], [0087] – [0088]; Fig. 1, #140; Fig. 4b, #306).

Regarding claim 20, Halford teaches:
A cure tool for managing thermal cycling of a composite component ([0003]), the cure tool comprising: 
a base plate ([0047]; Fig. 1, #102)  comprising a work surface ([0047]; Fig. 1, #110), for supporting the composite component, and a back surface opposite the work surface ([0047]; Fig. 1, #112); 
a fin protruding from the back surface of the base plate and in thermal communication with the base plate ([0065] – [0066], [0087] – [0088]; Fig. 4b, #304 and #306); and 
a heating element coupled to the fin and configured to selectively provide heat to the base plate ([0053], [0087] – [0088]; Fig. 1, #140; Fig. 4b, #306).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Halford (US-20140326035), as applied to claim 1 above.
Regarding claim 8, Halford teaches the limitations of claim 1, which claim 8 depends on. Halford further teaches:
at least one fin of the one or more fins comprises a non-planar surface ([0087] – [0088]; Fig. 4). Halford allows for the shape of the fins to be whatever shape is needed, which means it would be obvious to have a non-planar shape if required by the inventor. This limitation is therefore taught in the absence of a showing of criticality or unexpected results; and 
at least one heating element of the one or more heating elements is coupled to the non-planar surface of the at least one fin ([0053], [0087] – [0088]; Fig. 1, #140; Fig. 4b, #306).

Regarding claim 13, Halford teaches the limitations of claim 1, which claim 13 depends on. Halford further teaches:
at least one fin of the one or more fins comprises: 
a flange configured to engage the back surface of the base plate ([0087] – [0088]). Halford allows for the shape of the fins to be whatever shape is needed, which means it would be obvious to use a rib with a flange and a web if required by the inventor. This limitation is therefore taught in the absence of a showing of criticality or unexpected results; and 
a web protruding from the flange and away from the back surface ([0087] – [0088]); and 
at least one heating element of the one or more heating elements is coupled to the flange or the web of the at least one fin ([0053], [0087] – [0088]; Fig. 1, #140; Fig. 4b, #306).

Regarding claim 14, Halford teaches the limitations of claim 13, which claim 14 depends on. Halford further teaches:
at least one heating element is coupled to the flange ([0053]; Fig. 1, #140; Fig. 4b, #306).

Regarding claim 17, Halford teaches the limitations of claim 13, which claim 17 depends on. Halford further teaches:
where the at least one heating element is coupled to the web ([0053], [0087] – [0088]; Fig. 1, #140; Fig. 4b, #306).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Halford (US-20140326035), as applied to claim 1 above, and further in view of Hardie (US-20190337210).
Regarding claim 2, Halford teaches the limitations of claim 1, which claim 2 depends on, but does not explicitly teach a controller operatively coupled with the heating elements. However, Hardie, in a similar field of endeavor, an apparatus for molding with a temperature control system, teaches:
a controller operatively coupled with the one or more heating elements and configured to selectively control the one or more heating elements to generate heat ([0062]); and 
wherein the controller is further configured to raise a temperature of the cure tool during a heating portion of a cure cycle, by selectively controlling the one or more heating elements to generate heat, and to lower the temperature of the cure tool during a cooling portion of the cure cycle, by selectively controlling a heat output of the one or more heating elements ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating elements of Halford to incorporate the teachings of Hardie and explicitly teach a controller. The purpose, as stated by Hardie, being so that the heat exchangers may be capable of both heating and chilling operations ([0062]).

Regarding claim 3, Halford in view of Hardie teaches the limitations of claim 2, which claim 3 depends on. Halford further teaches:
further comprising an air movement system configured to generate an air flow of a predetermined temperature and direct the air flow across the one or more fins ([0053] and [0088]).

Regarding claim 4, Halford in view of Hardie teaches the limitations of claim 3, which claim 4 depends on. Halford further teaches:
wherein the controller is operatively coupled with the air movement system ([0053] and [0088]); and 
configured to selectively control the air movement system to generate the air flow of the predetermined temperature and direct the air flow across the one or more fins ([0053] and [0088]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Halford (US-20140326035), as applied to claim 1 above, and further in view of Imiolek (US-20040003738).
Regarding claim 9, Halford teaches the limitations of claim 1, which claim 9 depends on, but does not teach the fins being releasably coupled, however, Imiolek, in a similar field of endeavor, a 3D printing apparatus with fins and temperature control, teaches:
wherein the one or more fins are releasably coupled to the base plate ([0153]; Fig. 36, #518).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fins of Halford to incorporate the teachings of Imiolek and have them be releasably coupled. The purpose, as stated by Imiolek, being to provide varying thermal characteristics to the print head (or curing tool) based on the particular demands or desires of the operator ([0153]).

Regarding claim 10, Halford in view of Imiolek teaches the limitations of claim 9, which claim 10 depends on. Imiolek further teaches:
at least one fin of the one or more fins comprises a channel ([0142]; Figs. 35-37, #518); and 
at least one heating element of the one or more heating elements is at least partially positioned within the channel ([0142] and [0152]).

Regarding claim 11, Halford in view of Imiolek teaches the limitations of claim 9, which claim 11 depends on. Halford further teaches:
at least one fin of the one or more fins comprises a mounting surface ([0087] – [0088]; Fig. 4); 
the base plate comprises a recess ([0087] – [0088]; Fig. 4); and 
the mounting surface of the at least one fin is nested within the recess of the base plate ([0087] – [0088]; Fig. 4). Halford allows for the shape of the fins to be whatever shape is needed, which means it would be obvious to include a mounting surface and recess if required by the inventor. This limitation is therefore taught in the absence of a showing of criticality or unexpected results.

Regarding claim 12, Halford in view of Imiolek teaches the limitations of claim 11, which claim 12 depends on. Halford further teaches:
a thermally conductive compound disposed between the recess of the base plate and the mounting surface of the at least one fin ([0070] and [0087] – [0088]; Figs. 4b and 4c); and 
a fastener coupling the at least one fin to the base plate ([0087] – [0088]). Halford allows for the shape of the fins to be whatever shape is needed, which means it would be obvious to include a fastener if required by the inventor. This limitation is therefore taught in the absence of a showing of criticality or unexpected results.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halford (US-20140326035), as applied to claim 14 above, and further in view of Kargarzadeh (U.S. Patent No. 5230855).
Regarding claim 15, Halford teaches the limitations of claim 14, which claim 15 depends on. Halford further teaches:
the web extends longitudinally along a length of the flange and protrudes from the flange at a middle portion of the flange to divide the flange into a first flange portion and a second flange portion ([0087] – [0088]). Halford allows for the shape of the fins to be whatever shape is needed, which means it would be obvious to have the web protrude halfway through the flange if required by the inventor. This limitation is therefore taught in the absence of a showing of criticality or unexpected results.

Halford doers not teach:
the at least one heating element is disposed on the flange and extends around the web and along both the first flange portion and the second flange portion.

However, Kargarzadeh, in a similar field of endeavor, a molding apparatus with ribs/fins for heat transfer, teaches:
the at least one heating element is disposed on the flange and extends around the web and along both the first flange portion and the second flange portion (Col. 3, line 59 – Col. 4, line 2; Col. 5, lines 13-37; Fig. 7, #48, #48a, #48b, and #52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating elements of Halford to incorporate the teachings of Kargarzadeh and position it on the fins in a specific manner. The purpose, as stated by Kargarzadeh, being for receiving thermoplastic material and including raised ribs (Col. 2, lines 47-48).

Regarding claim 16, Halford teaches the limitations of claim 14, which claim 16 depends on. Halford further teaches:
the web extends longitudinally along a length of the flange and protrudes from an edge of the flange ([0087] – [0088]). Halford allows for the shape of the fins to be whatever shape is needed, which means it would be obvious to have the web protrude from the edge of the flange if required by the inventor. This limitation is therefore taught in the absence of a showing of criticality or unexpected results.

Halford does not teach:
the at least one heating element is disposed on the flange adjacent the web.

However, Kargarzadeh, in a similar field of endeavor, a molding apparatus with ribs/fins for heat transfer, teaches:
the at least one heating element is disposed on the flange adjacent the web (Col. 3, line 59 – Col. 4, line 2; Col. 5, lines 13-37; Fig. 7, #48, #48a, #48b, and #52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating elements of Halford to incorporate the teachings of Kargarzadeh and position it on the fins in a specific manner. The purpose, as stated by Kargarzadeh, being for receiving thermoplastic material and including raised ribs (Col. 2, lines 47-48).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie (US-20190337210), in view of Halford (US-20140326035).
Regarding claim 18, Hardie teaches:
A method of controlling a cure cycle for a composite component, the method comprising: 
activating one or more heating elements coupled to each of one or more fins, the fins which will be described in the combination below, to raise a temperature of the one or more fins and the base plate, thermally coupled to the one or more fins and from which the one or more fins protrudes, at a predetermined heating rate to a predetermined temperature for a predetermined amount of time and to heat the composite component, wherein the predetermined temperature and the predetermined amount of time are selected to cure a resin of the composite component ([0053] – [0062]).

Hardie does not explicitly teach:
locating the composite component on a work surface of a base plate; 
coupling the heating elements to fins and controlling the temperature via the fins connected to the base plate; and
after heating the composite component, blowing air, at a cooling temperature less than the predetermined temperature, across the one or more fins to cool the composite component at a predetermined rate.

However, Halford, in a similar field of endeavor, a temperature control tool for molding, teaches:
locating the composite component on a work surface of a base plate ([0001] – [0032]); 
coupling the heating elements to fins and controlling the temperature via the fins connected to the base plate ([0053], [0065] – [0066], and [0087] – [0088]; Fig. 1, #140; Fig. 4b, #304 and #306); and
after heating the composite component, blowing air, at a cooling temperature less than the predetermined temperature, across the one or more fins to cool the composite component at a predetermined rate ([0053] and [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hardie to incorporate the teachings of Halford and include fins coupled to the base plate and the heating elements, and a step of blowing air across the fins. The purpose, as stated by Halford, being to provide the required fluid temperature ([0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748